NEWS Contact: Media: Becky Sanch 1.313.594.4410 bsanch@ford.com Equity Investment Community: Larry Heck 1.313.594.0613 fordir@ford.com Fixed Income Investment Community: Rob Moeller 1.313.621.0881 fixedinc@ford.com Shareholder Inquiries: 1.800.555.5259 or 1.313.845.8540 stockinf@ford.com FOR IMMEDIATE RELEASE FORD REPORTS A NET PROFIT OF $750 MILLION FOR SECOND QUARTER 2007* · Revenue of $44 billion, 6 percent above second quarter 2006. · Net income of $750 million, or 31centspershare, for the second quarter of 2007. · Profit of $258 million, or 13cents per share, from continuing operations excluding specialitems.** · Significant year-over-year improvement for all Automotive operations. · Ford Motor Credit pre-tax profit of $112 million. · Cost reductions of $600 million; $1.1 billion through the first half of 2007. · Automotive gross cash at June 30, 2007 of $37.4billion (including cash and cash equivalents, net marketable securities, loaned securities and short-term Voluntary Employee Benefits Association (VEBA)assets).*** DEARBORN, Mich., July 26, 2007 – Ford Motor Company [NYSE: F] today reported a net profit of 31centsper share, or $750 million, for the second quarter of 2007.This compares with a net loss of 17cents per share, or $317 million, in the second quarter of 2006. Ford’s second-quarter revenue was $44.2billion, up from $41.9billion a year ago.The increase primarily reflected currency exchange, mix and net pricing improvements, partially offset by lower volume. * The financial results discussed herein are presented on a preliminary basis; final data will be included in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. ** Earnings per share from continuing operations, excluding special items, is calculated on a basis that includes pre-tax profit and provision for taxes and minority interest.See table following “Safe Harbor/Risk Factors” for the nature and amount of these special items and a reconciliation to U.S. Generally Accepted Accounting Principles ("GAAP"). *** See table following “Safe Harbor/Risk Factors” for a reconciliation of Automotive gross cash to GAAP. Ford’s second-quarter profit from continuing operations, excluding special items, was 13cents per share, or $258million, compared with a loss of 6 cents per share, or $118 million, in the same period a yearago.** Special items – which primarily reflected the sale of Aston Martin and the recognition of previously deferred gains on certain hedges at Jaguar and Land Rover – increased pre-tax results by $443million in the second quarter. With regard to Jaguar and Land Rover, the company confirmed it is currently exploring in greater detail the potential sale of the combined business and is in discussions with selected parties who have expressed interest.The company also is conducting a strategic review of Volvo that likely will conclude prior to year-end. Total Company – 2007 Second Quarter Financial Results Second Quarter O/(U) 2007 2006 Wholesales (000) 1,773 (33 ) Revenue (Bils.) $ 44.2 $ 2.3 Continuing Operations (Excluding Special Items)* Pre-Tax Profits (Mils.) $ 483 $ 774 After-Tax Profits (Mils.) 258 376 Earnings Per Share ** 0.13 0.19 Special Items Pre-Tax (Mils.) $ 443 $ 820 Net Income After-Tax Profits (Mils.) $ 750 $ 1,067 Earnings Per Share** 0.31 0.48 Automotive Gross Cash (Bils.)*** $ 37.4 $ 13.8 * See tables following “Safe Harbor/Risk Factors” for reconciliations to GAAP. ** Earnings per share is calculated on a basis that includes pre-tax profit and provision for taxes and minority interest.See tables following “Safe Harbor/Risk Factors” for the nature and amount of these special items and reconciliations to GAAP. *** See table following “Safe Harbor/Risk Factors” for a reconciliation of Automotive gross cash to GAAP. 2 “We continue to focus on the four priorities of our plan – restructuring the business to operate profitably, accelerating the development of new products that our customers want and value, funding our plan and improving our balance sheet, and working even more effectively together as one global Ford team, leveraging our assets,” said Ford President and Chief Executive Officer Alan Mulally.“Our team is very encouraged by the significant progress we are making.We recognize the challenges that lie ahead and remain fully committed to delivering our plan.” Second-quarter and first-half highlights: · Strong performance in the J.D. Power and Associates Initial Quality Survey, with five segment winners – Ford Mustang, Mercury Milan, Lincoln MKZ and Mark LT, and Mazda MX-5 Miata – more than any other manufacturer. · Ford Edge recognized as “Highest-Ranked Midsize MAV” in the J.D. Power and Associates Automotive Performance, Execution and Layout (APEAL) Study. · Fifth consecutive year of improved manufacturing productivity as measured by the Harbour Report North America 2007. · Ford Edge the best-selling mid-size crossover in second quarter. · Ford Taurus, Mercury Sable and Ford Taurus X earned five-star crash-test ratings from the National Highway Traffic Safety Administration (NHTSA). · Ford earned the most Top Safety Picks from the Insurance Institute for Highway Safety (IIHS) in the company’s history, with Ford Edge, Ford Taurus, Ford Taurus X, Lincoln MKX and Mercury Sable taking top honors. · Strong Ford Europe sales – up about 5 percent in first half of 2007. · Record Land Rover sales – up 8 percent in first half of 2007. · Ford China sales up 22 percent in first half of 2007. · Achieved $1.1 billion in cost savings in first half 2007, including $600 million in the second quarter. · Reduced North America personnel by 6,400 in the second quarter. · Completed sale of Automobile Protection Corporation (APCO) and Aston Martin. 3 The following discussion of the results of our Automotive sector and Automotive segments/business units is on a basis that excludes special items.See table following “Safe Harbor/Risk Factors” for the nature and amount of these special items and any necessary reconciliations to GAAP. AUTOMOTIVE SECTOR On a pre-tax basis, worldwide Automotive sector profits in the second quarter were $378 million.This compares with a pre-tax loss of $716 million during the same period a year ago.The improvements were more than explained by favorable net pricing and cost reductions, partially offset by unfavorable currencyexchange. Vehicle wholesales in the second quarter were 1,773,000, down from 1,806,000 a yearago.Worldwide Automotive revenue for the second quarter was $40.1 billion, up from $37.8billion in the same period last year.The increase primarily reflected currency exchange, mix and net pricing improvements, partially offset by lower volume. Automotive gross cash, which includes cash and cash equivalents, net marketable securities, loaned securities and short-termVEBA assets, was $37.4billion at June 30,2007, up from $35.2billion at the end of the first quarter. Ford North America:In the second quarter,Ford North America reported a pre-tax loss of$279 million, compared with a pre-tax loss of $789 million a year ago.The improvement primarily reflected favorable net pricing and cost reductions, partially offset by lower volume net of mix.Revenue was $18.8billion, down from $19.1billion for the same period a yearago. Ford South America:Ford South America reported a second-quarter pre-tax profit of $255million, compared with a pre-tax profit of $99million a year ago.The improvement was primarily explained by favorable net pricing and volume.Second quarter revenue improved to $1.8billion from $1.3billion in2006. Ford Europe:Ford Europe’s second-quarter pre-tax profit was $262million, compared with a pre-tax profit of $185million during the same period in 2006.The improvement was more than explained by favorable net pricing and higher volumes, partially offset by higher manufacturing costs, primarily to support increased volumes.During the second quarter of 2007, Ford Europe’s revenue was $9.2 billion, compared with $7.5 billion during the second quarterof 2006. 4 Premier Automotive Group (PAG): PAG reported a pre-tax profit of $140million for the second quarter, compared with a pre-tax loss of $162million for the same period in 2006. All PAG brands improved compared with the same period in 2006.The improvement was more than explained by favorable cost performance across all brands, including the non-recurrence of adverse 2006 adjustments to warranty accruals.Favorable net pricing was more than offset by the effect of the continued weakening of the U.S. dollar against key European currencies.Second-quarter 2007 revenue was $8.4billion, compared with $7.8billion a yearago. Ford Asia Pacific and Africa:For the second quarter, Ford Asia Pacific and Africa reported a pre-tax profit of $26million, compared with a pre-tax profit of $4million a year ago.The improvement reflected strong cost performance, including restructuring savings, and improved results in China.These factors were partially offset by lower volume and adverse mix, more than explained by Australia and Taiwan, and unfavorable currency exchange.Revenue was $1.7 billion for the second quarter of 2007, compared with $1.8billion in2006. Mazda: For the second quarter, Ford earned $81million from its investment in Mazda and associated operations, compared with $32million during the same period a year ago. Other Automotive: Second-quarter results included apre-tax loss of $107million, compared with a loss of $85million a year ago.
